Citation Nr: 0926012	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for testicular cancer, 
for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include the question of whether 
new and material evidence has been received to reopen a claim 
for service connection therefor, for purposes of accrued 
benefits.  

4.  Entitlement to service connection for Raynaud's disease, 
for purposes of accrued benefits.  

5.  Entitlement to service connection for an organic brain 
syndrome, for purposes of accrued benefits.  

6.  Entitlement to service connection for hearing loss, for 
purposes of accrued benefits.  

7.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability, due to 
service-connected disability, for purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to July 
1969, to include service within the Republic of Vietnam.  His 
death occurred in September 2005.  The appellant in this 
matter is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a rating decision entered in 
September 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, denying the 
appellant's claim for service connection for PTSD, for 
purposes of accrued benefits.  Therein, the RO implicitly 
reopened the most recent prior final denial of a claim 
therefor.  

Pursuant to her request, the appellant was afforded a hearing 
before the Board, sitting at the RO, in December 2008.  This 
hearing at the appellant's direction was limited to the issue 
of the appellant's entitlement to service connection for 
PTSD, for purposes of accrued benefits, and at such hearing, 
additional documentary evidence was submitted with a waiver 
for its initial consideration by the RO.  Further evidence 
was thereafter submitted on more than one occasion, with a 
waiver for initial RO consideration.  A separate submission 
of evidence was made in January 2009 without a waiver, but 
such evidence merely duplicates that for which a waiver was 
in fact furnished, thereby eliminating a need for 
solicitation of a waiver or remand.  

Also at issue in this appeal are entitlement to service 
connection for the cause of the veteran's death and to 
accrued benefits, including issues involving entitlement to 
service connection for Raynaud's disease, a brain syndrome, 
and hearing loss, as well as whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection and testicular cancer.  Claims 
relating to the foregoing were initiated by the Veteran prior 
to his death and remained pending at the time of his death.  
Thereafter, the appellant initiated a derivative claim for 
accrued benefits as to the foregoing, the RO denied such 
claims by its rating decision of September 2006, an appeal 
was initiated, and following the issuance of a statement of 
the case in May 2007, such appeal was timely perfected by the 
appellant.  Such matters are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.
FINDINGS OF FACT

1.  Service connection was denied for PTSD by RO action in 
July 1992; following notice to the veteran of the action 
taken and of his appellate rights, no timely appeal was 
thereafter initiated.

2.  A claim to reopen for service connection for PTSD was 
filed in June 2001; After the Veteran's death in September 
2005, a claim for accrued benefits was initiated by the 
appellant in March 2006.  

3.  Some of the evidence received by VA in support of the 
application to reopen a claim for service connection for PTSD 
was not duplicative or cumulative of previously submitted 
materials, was probative of the issue presented, and, either 
alone or in conjunction with evidence previously of record, 
was so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD.  

4.  It is at least as likely as not that the Veteran was 
subjected to  enemy weaponry fire while in Vietnam; there is 
psychiatric evidence of a current diagnosis of PTSD and a 
competent opinion of a nexus between such and a verified in-
service stressor.  


CONCLUSIONS OF LAW

1.  The rating decision of July 1992, denying service 
connection for PTSD, and only that decision, is final; new 
and material evidence has been presented in connection with a 
claim to reopen filed in June 2001 with which to reopen that 
previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.104 (2008).  

2.  Service connection for PTSD is warranted for accrued 
benefits purposes.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

As the disposition herein reached is favorable to the 
appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, is obviated.  

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121, as in effect on 
and after December 16, 2003; 38 C.F.R. § 3.1000.  The Board 
notes that Congress recently amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003, as is the case here.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).

For a claimant to prevail in an accrued benefits claim, the 
record must show the following: (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service person 
had a claim pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this instance, the appellant as the surviving spouse of 
the veteran has standing to pursue a claim for accrued 
benefits, based on the claim to reopen for service connection 
for PTSD filed by the Veteran prior to his death.  Such claim 
remained pending at the time of his death in September 2005 
and was followed by the timely submission of the appellant's 
claim for accrued benefits.  

Analysis 

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted prior to August 29, 2001, as is the case 
here, the definition of new and material evidence is as 
follows: New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (This definition has been modified, but 
the modification applies only to claims filed on or after 
August 29, 2001; the instant claim to reopen was filed prior 
to that date.  See 66 Fed. Reg. 45620 (2001)).  It is 
pertinent to note that the 2001 amendment to 38 C.F.R. 
3.156(a) made the "new and material evidence" standard more 
stringent.  See Rodriguez v. Nicholson, 19 Vet. App. 275, 289 
(2005), and thus the more favorable standard is that which 
predated the change effectuated in 2001.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Notice is also taken that the provisions of 38 C.F.R. 
§ 3.156(b) provide that when new and material evidence is 
received prior to the expiration of an appeal period, it will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 
(1999).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

VA regulation, 38 C.F.R. § 3.304(f), sets forth the criteria 
necessary to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) A current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); (2) combat status or credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between diagnosed PTSD and the claimed in-service stressor.

The record reflects that service connection for PTSD was 
initially denied by the RO in a rating determination of July 
1992.  The basis of such decision was that there was no 
evidence of the veteran's involvement in active combat, that 
there was no in-service diagnosis of PTSD, and that no 
stressors leading to the onset of his PTSD were noted.  
Notice of the action taken and of the veteran's appellate 
right was furnished to him by the RO's letter later in July 
1992, following which no appeal was initiated.  As such, the 
July 1992 action was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

The Veteran attempted to reopen his claim for service 
connection for PTSD in June 2001, and by its rating decision 
of August 2002, the RO determined that although some evidence 
received was new, such was not material in providing a 
detailed, verifiable stressor, and thus the previously denied 
claim could not be reopened.  In November 2002, the Veteran 
requested that the RO reconsider its decision based on 
additional evidence he was then submitting.  The RO 
reconsidered the veteran's claim to reopen by its rating 
decision of April 2003, denying that claim on the basis that 
new and material evidence had not been received because the 
evidence presented did not verify combat status or the 
existence of claimed stressors.  Notice of the denial and of 
his appellate rights was provided in April 2003, and no 
timely appeal was thereafter filed.  

The Veteran submitted a claim to reopen in June 2003, noting 
that he had new and material evidence from a private treating 
physician and copy of his photo album from Vietnam for 
consideration.  Such claim was adjudicated and denied by the 
RO in its rating decision of February 2004, wherein it was 
noted that the Veteran had failed to submit a PTSD 
questionnaire as to his stressors leading to PTSD and that he 
had not otherwise furnished evidence of a verifiable 
stressor.  Notice of the denial and of his appellate rights 
was provided to the Veteran through the RO's correspondence 
mailed later in February 2004.  

A further attempt to reopen was filed by the Veteran in April 
2004, the denial of which by the RO in August 2004, forms the 
basis of the appellant's derivative claim for accrued 
benefits.  

Under the facts of this case, finality has attached to the 
RO's initial denial of service connection for PTSD in July 
1992, but to no other rating action.  While the Board notes 
the existence of the denial subsequently effectuated in 
August 2002, as reconsidered by the RO in April 2003, 
evidence meeting the requirements of 3.156(b) was submitted 
within one year of the April 2003 decision, precluding the 
attachment of finality to the August 2002 determination and 
all those following.  Thus, the veteran's claim to reopen 
herein at issue is that filed by the Veteran in June 2001, 
and in connection therewith, evidence on file as of the date 
of death denoted the existence of PTSD related to his Vietnam 
service and stressors leading thereto, as well as engagement 
in combat with the enemy, thereby permitting a reopening of 
the previously denied claim and, in fact, supporting a grant 
of entitlement to service connection for PTSD for purposes of 
accrued benefits.  

The Veteran's DD-214 reflects that he was a truck mechanic 
while in Vietnam and there is no indication that he received 
any medal or decoration evincing combat duty.  However, in 
various submissions of the Veteran received by VA in 
connection with his June 2001 claim to reopen or thereafter, 
his involvement in assigned duties in Vietnam in working 
convoys, serving as a machine gunner on a helicopter on one 
or more occasion, and assisting with casualties and enemy 
corpses is indicated.  There is also credible evidence of the 
veteran's base camp being subjected to weaponry fire from the 
enemy.  With respect to this latter finding, it is sufficient 
for the veteran to have been in proximity to the event, with 
the verification of every detail of involvement not being 
necessary.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997). 
Medical evidence, dated in May 2003, from an attending 
physician referenced the opinion of that physician that the 
veteran's PTSD was due to combat service in Vietnam.  Vet 
Center and other records dating to the 1980s denote credible 
accounts of the Veteran as to his personal involvement in 
taking mortar fire or being overrun by enemy forces when 
stationed at Bac Lieu and other sites or his observation and 
disposal of enemy corpses.  Examination and treatment records 
compiled by VA include the April 2005 opinion from the 
veteran's attending psychiatrist that he had PTSD, which is 
juxtaposed with a VA psychological examination in May 2005, 
at which the examiner determined that he could not diagnose 
PTSD without resort to speculation, although he conceded the 
presence of symptoms consistent with PTSD, inclusive of 
insomnia, hypervigilance, and apparent amnesia of some 
service events.  In the psychologist's opinion, the veteran 
was unable to describe particular stressor events giving rise 
to specific re-experiencing symptoms.  

In contrast, it is noted that also of record at the time of 
the veteran's death was an April 2005 report from his 
private, board-certified psychiatrist indicating that the 
Veteran had been receiving monthly psychotherapy since May 
2004 for chronic PTSD, as exacerbated by the Iraq war.  That 
psychiatrist noted that the Veteran was subject to life-
threatening conditions while stationed in Vietnam.  Review of 
the photographs and news clippings provided by the Veteran, 
which are a part of his claims folder, demonstrated in the 
psychiatrist's opinion atrocities which continued to haunt 
the Veteran.  Specific reference was therein made to the 
persistent nature of recurrent and distressing intrusive 
recollections of traumatic events in Vietnam, frequent 
nightmares and flashbacks, hypervigilance, suspiciousness, 
tension, and startle reflex.  In addition to being subjected 
to mortar and rocket attacks, the referenced photos, which 
the appellant has testified are those taken by the veteran or 
fellow soldiers during his Vietnam service, depict the 
veteran's presence in close proximity to the corpses of dead 
enemy soldiers and other wartime events.  

The board finds that new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for PTSD.  38 C.F.R. § 3.156.  With 
application of the doctrine of reasonable doubt (38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102), the record reflects that the 
Veteran was subjected to in-service stressors while in 
Vietnam, to include being exposed to enemy weaponry fire.  
There is psychiatric evidence of a current diagnosis of PTSD 
and a competent opinion of a nexus between such and a 
verified in-service stressor.  Under these circumstances, 
service connection for PTSD, for accrued benefits purposes, 
is warranted.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for PTSD.  

Service connection for PTSD, for purposes of accrued 
benefits, is granted.  


REMAND

As indicated in the Introduction above, also at issue in this 
appeal are matters as to the appellant's entitlement to 
service connection for the cause of the veteran's death and 
to accrued benefits, including issues involving entitlement 
to service connection for Raynaud's disease, a brain 
syndrome, and hearing loss, as well as whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection for testicular cancer.  
Notwithstanding the fact that appeals are pending as to the 
foregoing, that fact has not been clearly communicated to the 
appellant or her representative, such that they may have not 
been afforded an opportunity to participate fully in the 
appellate process as to those matters.  

Notice is taken that no input was sought or obtained from the 
local representative as to those matters. As well, testimony 
related thereto was not received at the Board hearing of 
December 2008, no action relating to a July 2007 request for 
a Board hearing as to those matters was ever undertaken, and 
the RO failed to issue a supplemental statement of the case 
following its receipt of additional pertinent evidence since 
entry of the statement of the case in May 2007.  

On the basis of the foregoing, the remaining issues on appeal 
are REMANDED for the following actions:

1.  Advise the appellant in writing that 
her claims for service connection for the 
cause of the veteran's death and for 
accrued benefits, inclusive of issues 
involving entitlement to service 
connection for Raynaud's disease, a brain 
syndrome, and hearing loss, as well as 
whether new and material evidence has 
been received to reopen a previously 
denied claim for service connection for 
testicular cancer, are currently in 
appeal status and ascertain from her 
whether it is her desire for further 
consideration of such appeal by VA.  

2.  Ascertain, as applicable, from the 
appellant whether she continues to desire 
a hearing as to the matters remaining on 
appeal, and if so, she should be afforded 
such a hearing.  

3.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying her of the 
information and evidence still needed to 
substantiate her claims for service 
connection for the cause of the veteran's 
death; the application to reopen a claim 
for service connection for testicular 
cancer for purposes of accrued benefits; 
and her claims for entitlement to service 
connection for Raynaud's disease, an 
organic brain syndrome, and hearing loss 
for accrued benefits purposes; and 
entitlement to a total disability rating 
for compensation purposes, based on 
individual unemployability, due to 
service-connected disability, for accrued 
benefits purposes.  

As to the claim for service connection 
for the cause of the veteran's death, 
such notice should be fully compliant 
with the holding in Hupp v. Nicholson, 21 
Vet. App. 342 (2007) (when adjudicating a 
claim for dependency and indemnity 
compensation, VA must perform a different 
analysis depending upon whether a veteran 
was service connected for a disability 
during his or her lifetime, including 
notice involving a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
or her death; (2) an explanation of the 
evidence and information required to 
substantiate a claim for service 
connection for the cause of the veteran's 
death based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
claim based on a condition not yet 
service connected).  Where any prior 
final denial of service connection was 
entered during the veteran's lifetime, 
the VCAA notice afforded with respect to 
any claim to reopen filed by the 
appellant should be compliant with the 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (VA must notify a claimant 
of the evidence and information that is 
necessary to reopen the claim and VA must 
notify the claimant of the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought by the 
claimant; VA is also obligated to provide 
a claimant with notice of what 
constitutes new and material evidence to 
reopen a service-connection claim may be 
affected by the evidence that was of 
record at the time that the prior claim 
was finally denied). 

4.  Lastly, the AMC/RO should 
readjudicate the issues that remain on 
appeal, considering, as applicable, all 
of the pertinent evidence received since 
entry of the statement of the case in May 
2007 and the Board's grant herein of 
service connection for PTSD for accrued 
benefits purposes, as well as all 
pertinent legal authority.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claims for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





















 Department of Veterans Affairs


